Citation Nr: 1700067	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include pedophilia, adjustment disorder, dysthymic disorder, anxiety disorder, and depression.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the claimed disabilities.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  

The Veteran also initiated appeals of service connection for tinnitus and a sleep disorder.  During the pendency of appeal, however, the RO granted service connection for tinnitus in an August 2015 rating decision.  As this issue was granted in full, it is no longer in appellate status or before the Board.  With regard to the appeal of service connection for a sleep disorder, the Veteran did not perfect the appeal.  Rather, in a March 2013 statement and a May 2013 VA Form 9, he specifically limited the appeal.  In the statement, the Veteran's representative indicated that the Veteran was "not pursuing S/C for sleep disorder" and in the VA Form 9, the sleep disorder issue was not listed or discussed by the Veteran.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and the Board notes that an October 2016 Written Brief Presentation lists only the acquired psychiatric disorder and skin cancer issues.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for service connection for a sleep disorder is not before the Board.  

The Board remanded the case for further development in April 2015.  The AOJ was instructed to obtain a medical opinion from a dermatologist on whether the claimed skin cancer is related to active service, and to associate updated VA and non-VA treatment records with the claims file.  A medical opinion was subsequently obtained in January 2016 and updated VA treatment records have been associated with the claims file.  The AOJ sent the Veteran a letter in June 2015 that gave him the option of completing forms to authorize VA to attempt to obtain the non-VA records, including from Rush City Correctional Facility and Alpha Human Services, or to provide the records himself.  No response to the letter has been received from the Veteran.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is at least as likely as not related to service.

2.  The Veteran has diagnoses of skin cancer, including basal cell carcinoma, squamous cell carcinoma, and actinic keratoses, which are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratoses, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, because the Board is granting the claim for service connection for an acquired psychiatric disorder, VA's duties to notify and assist claimants need not be further discussed with regard to this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

With regard to the claim for service connection for skin cancer, the RO provided a notice letter to the Veteran in May 2011, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for service connection for skin cancer.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for skin cancer, and the duty to assist requirements have been satisfied.  VA medical records and private medical records are associated with the claims file.  With regard to the Veteran's service treatment records (STRs), the Board notes that some of the records are associated with the claims file.  The RO made a PIES request for the Veteran's STRs in April 2011.  The response indicated that that there no STRs found, and the Veteran was notified of this response.  The RO memorialized its attempts to obtain the STRs in a Formal Finding on the Partial Unavailability of Service Medical Records dated in November 2011.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, the Board concludes that there is no outstanding evidence. 

The Veteran underwent a VA examination in November 2011 to obtain medical evidence regarding the nature and etiology of the claimed skin cancer, and a medical opinion was obtained in December 2015.  The Board finds the VA examination and opinion adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  The medical opinion was provided by a dermatologist and provides a detailed history of the claimed disability and opines as to whether the disability is related to the Veteran's service.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the skin cancer claim has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for service connection for skin cancer, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has PTSD or another mental health condition due to a sexual assault that occurred in the Navy on the USS Jack.  He asserts that his performance evaluations fell and he was "busted" for falling asleep on watch.  He also states that many years after the in-service sexual assault, he went to prison on a sexual assault charge that could have been rooted in the in-service assault.  See the April 2011 statement; August 2012 notice of disagreement; August 2013 statement.

The evidence of record indicates that the Veteran has current diagnoses of persistent depressive disorder (dysthymia), unspecified anxiety disorder, and pedophilic disorder.  See the February 2016 psychosocial evaluation by Dr. G.K.  In addition, VA treatment records show that in the Veteran has diagnoses of adjustment disorder with mixed mood, sexual disorder not otherwise specified (NOS), and dysthymic disorder.  Thus, the current disability requirement for service connection for an acquired psychiatric disorder is satisfied.  

The evidence is in equipoise on the issue of whether the acquired psychiatric disabilities are etiologically related to active service.  Service personnel records indicate that the Veteran served aboard the USS Jack, SSN 594 Class Nuclear Attack Submarine, as an auxiliary electrician assigned to the Interior Communication Division.  STRs are silent for mention of an in-service assault.  However, in February 1979, the Veteran requested a reassignment, which was denied.  In May 1979, the Veteran requested a psychiatric evaluation due to "personal problems."  He was noted to have incurred "many discipline problems" in the past six months (and that prior to that he was a "motivated performer"), and corpsmen aboard his boat noticed a "remarkable change" in the Veteran's attitude and performance.  The Veteran reported that he had contemplated suicide, and the treating doctor indicated that much paranoid ideation was present.  The doctor noted that the Veteran had undergone a significant change in behavior ever since becoming involved in a new religious group, including being reduced in rank and two "busts" for theft and sleeping on the job.  The doctor opined that the Veteran was "purposely creating psychiatric symptoms in order to get off the boat he is assigned to," noting that the Veteran was dangerous to the others on his boat because he would do anything to get off his assignment.  In September 1979, the Veteran was evaluated after numerous occasions of falling asleep while standing duty.  Results of a physical examination were normal, and a treatment record from October 1979 indicates that the psychiatric evaluation was the key to the Veteran's problems.  The treatment record indicates that there was no mental diagnosis to be made, but that it was "apparent that this man's mental state is one of unhappiness and dissatisfaction with himself and his work."

In November 2011, the Veteran had a VA PTSD examination.  The examining psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner specified that Criterion A (experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat of, and a response involving intense fear, helplessness, or horror) was questionable in nature because the Veteran reported that it was a  recovered memory during therapy while serving a prison term for sexual assault.  The Veteran's diagnoses included pedophilia and a personality disorder NOS with anti-social features.  

A week after the VA examination, the Veteran contacted VA, requesting a mental health evaluation.  He indicated that he had been in prison from 2000 to March 2011, and had no mental health care prior to his arrest in 2000.  He was assessed as having adjustment disorder with depressed and anxious mood; compulsive sexual behavior, status post-conviction for first degree sex assault, in stated remission and in aftercare; and dysthymic disorder.  A PTSD screening was negative.  The Veteran began therapy sessions with a VA psychologist in December 2011.  

The Veteran was seen approximately once or twice a month between December 2011 and March 2013 for individual therapy sessions.  In March 2013, he indicated that he did not know his schedule and would be in touch to schedule future appointments.  

The Veteran next saw his VA psychologist in March 2014.  He was diagnosed with dysthymic disorder, and had individual therapy sessions in March and April 2014.  

In February 2016, the Veteran had a psychosocial evaluation by a private psychologist, Dr. G.K., who solicited a medical and development history from the Veteran, reviewed the Veteran's claims file, and conducted a physical examination of the Veteran.  Dr. G.K. diagnosed persistent depressive disorder (dysthymia), unspecified anxiety disorder, and pedophilic disorder.  He opined that the depressive and anxiety conditions were more likely than not related to military service stressors, and that the sexual abuse experienced in the military contributed to what developed as a confused and inappropriate sense of sexual relationships and behavior.  Dr. G.K. noted that the rigors of serving on a submarine, particularly in the nuclear systems, are well-known, and as such, have demanded the highest of physical and psychological fitness.  He noted that based on the Veteran's acceptance in to the nuclear program, the Veteran was considered sound and fit at that time.  After the Veteran arrived aboard the ship, problems and changes in behavior occurred.  Not unlike other victims of sexual assault and harassment, and particularly within the military culture and particularly for males, there is a strong and well-recognized tendency to not report such incidents.  Dr. G.K. indicated that there was evidence of psychiatric difficulties within the Veteran's STRs, including depression and suicidal ideation.  Dr. G.K. noted that developmental traumas may have created an increased vulnerability to future traumas, but that there was no evidence of mental health symptoms or significant behavior issues prior to the Veteran's service.  There is evidence of psychiatric symptoms in service as well as a marked change in performance during service.  As such, the psychiatric diagnoses were more likely than not related to military service stressors.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current psychiatric conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board finds Dr. G.K.'s opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, soliciting a medical history from the Veteran, and conducting physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Dr. G.K. provided detailed facts and rationale on which he based his opinions, and the probative value of the opinion is bolstered by the consistency with the evidence in the Veteran's service records.  
 
In addition, the Veteran is competent to describe observable events, including a personal assault.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds it significant that the Veteran had good performance evaluations until 1979.  For instance, in a July 1976 evaluation, he was noted to have completed a Polaris Electronics class, finishing in the 71st percentile, with good class participation and cooperation; in December 1976, he was noted to have unsatisfactory academic performance, but had a cooperative manner and efficient interpersonal relationships; in July 1977 and January 1978, he was noted to have high leadership potential.  In 1979, a negative change in performance was noted.  He was noted to have violated the Uniform Code of Military Justice (UCMJ) twice in a January 1979 evaluation.  He was also noted to have a difficult time demonstrating the necessary leadership and instilling the proper motivation in other members of the division.  The Veteran was temporarily disqualified for assignment to nuclear weapons positions until July 1979 by reason of negligence in the performance of duty.  In September 1979, the Veteran was again temporarily disqualified for assignment to nuclear weapons positions until March 1980 by reason of negligence in the performance of duty, as he was caught carrying a loaded .45 pistol on duty for protection against his fellow sailors.  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.

Service Connection for Skin Cancer

The Veteran contends that he was diagnosed with skin cancer while in prison, and it was the result of excessive exposure to the sun while he was deployed to the Mediterranean and Caribbean Seas.  See the April 2011 statement; August 2012 notice of disagreement.

The evidence of record indicates that the Veteran has been diagnosed with a basal cell carcinoma of the left ear, actinic keratoses, and squamous cell carcinoma of the left cheek.  See the November 2011 VA skin diseases examination report.  Thus, the current disability requirement for service connection for skin cancer is satisfied.  

However, the evidence also indicates that the Veteran's skin cancer is not related to any injury, event, or illness in service.

STRs show that in November and December 1977, the Veteran was seen for a skin rash.  In November, he was noted to have lesions on his right side, which were assessed as being fungal.  Approximately one week later, he was seen again for the rash, and was found to have pityriasis rosea.  STRs are otherwise silent for complaint, treatment, or diagnosis of any other skin-related condition.

Post-service private treatment records indicate that in December 2007, the Veteran was diagnosed with a basal cell carcinoma on the left helix (ear) and actinic keratosis on the left cheek.  His medical history noted that he was negative for any other dermatologic condition, dysplastic moles, eczema, or skin cancer.  He reported a family history of skin cancer associated with his paternal grandfather.  

In January 2011, the Veteran was diagnosed with actinic damage/actinic keratosis with solar elastosis of the right helix (ear) and left check.  

The Veteran was afforded a VA skin diseases examination in November 2011.  He reported that he was sun burned a number of times in service, including at least twice with second degree burns, and did not report the sunburns.  He stated that he stayed inside after service, and was indoors while in prison.  The Veteran stated that he had not been seen for skin cancer by VA.  The examiner opined that the Veteran's skin cancer was less likely as not incurred in, related to, due to, caused by, aggravated by, or enhanced beyond its natural rate of progression by sun exposure that occurred while stationed on a ship in the Mediterranean and Caribbean, or while on active duty.  The rationale was that the STRs did not document any sun exposure or sunburns.  The examiner also noted that the weight of the medical evidence shows that the pertinent causal sun exposure that is related to development of skin cancer is sustained in childhood and adolescence.  Exposure in adulthood is not considered a significant risk factor.  The most significant risk factor is fair skin coupled with sun exposure as a child, and the Veteran has fair skin.

In January 2013, the Veteran was seen at VA status post four weeks of Efudex to treat scaly papules on the face.  The papules resolved and the Veteran had no other complaints.  

In March 2014, the Veteran had a possible alopecia areata on the right eyebrow removed.  His skin was noted as being a Fitzpatrick type 1.  In September 2014, the Veteran requested to have skin tags removed that were located on the bilateral axillae.  

A VA medical opinion by a dermatologist was obtained in December 2015.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's basal cell carcinoma, squamous cell carcinoma, and actinic keratoses less likely as not had onset during, or are related to, his military service.  The rational was based on the major risk factors for non-melanoma skin cancer:  (1) lifetime sun exposure, particularly increased by blistering sunburns and sun exposure before the age of 18; (2) age over 50 years; (3) fair skin; (4) male sex; (5) exposure to arsenic or radiation; (6) certain medications; and (7) immunosuppression.  The examiner noted that (1) the Veteran's records did not reflect a documented history of sunburns, blistering or otherwise, while in service; (2) his first non-melanoma skin cancer occurred at age 51, in 2007, which is the typical onset for non-melanoma skin cancer; (3) per the March 2014 VA treatment record, a Fitzpatrick phototype 1 skin indicated that the Veteran has very fair skin, which confers the highest baseline risk for skin cancer; (4) the Veteran is male; and (5)-(7) there is no record of the Veteran having exposure to arsenic, radiation, relevant medications, or immunosuppressive condition.  

The Board finds the December 2015 VA examiner's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner was a dermatologist, indicating that she had the expertise or specialized knowledge of skin cancer necessary to opine on its etiology.  Furthermore, the opinion was rendered after the examiner reviewed the Veteran's claims file, including private and VA treatment records.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided the facts and rationale on which she based her opinions.  There is also no medical evidence that contradicts the VA examiners' opinions.  
  
The only evidence of record linking the condition to service is the Veteran's own statements.  The Board does not doubt the Veteran is sincere in his belief that his skin cancer is related to his service.  As a lay person, he can report symptoms of sun exposure and sunburns in service, but his statements cannot be used to determine whether any post-service skin cancer is related to such sun exposure, sunburns, or other event in service.  The diagnosis and etiology of skin cancer goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for skin cancer is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratoses, is denied.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


